Hurt, J.
Appellant was tried and convicted for the murder of P. M. Steed, and his punishment fixed at confinement in the penitentiary for the term of five years.
It appears from the record that the Hon. Green J. Clark presided when the. court was opened and adjourned, and that he charged the jury in this case. The statement *686of facts is approved by E. B. Perkins, special judge, and this is the only mention of E. B. Perkins in the record. There is no explanation of this matter to be found in the record.
The statement of facts must be approved by the judge who tried the case. In Myers v. State, 9 Texas Ct. App. 157, it was held that “the approval of the judge who presided at the trial is indispensable to a proper authentication of a statement of facts, and that the regular judge of the court cannot authenticate the statement of facts in a case which was not tried before him.”
As the statement of facts is not properly authenticated it will not be considered by this court. This being the case, we will only consider the indictment and charge of the court. There are no bills of exception. The indictment is drawn in proper form; the offense is set forth clearly and distinctly, following the most approved forms. The charge, considered with reference to the indictment, is without objection in any respect.
' If there were any peculiar phases made by the evidence which required an application of the law directly to be made to these phases, in order for this to be considered by this court the statement of facts must show them, and as there is no statement of facts this cannot legally appear to this court.
Binding no error in the record, the judgment is affirmed.
Affirmed.